The petition for a divorce in this case was filed by Harry Baldanza against his wife, Josephine Baldanza, on the ground of adultery. There was a decree granting the prayer of the petition from which the defendant appeals.
Our examination of the proofs convinces us that the charge was sustained by the great preponderance of the evidence and that the decree was a proper one. It is accordingly affirmed.
For affirmance — THE CHIEF-JUSTICE, TRENCHARD, PARKER, CAMPBELL, LLOYD, CASE, BODINE, DONGES, VAN BUSKIRK, KAYS, HETFIELD, DEAR, WELLS, KERNEY, JJ. 14.
For reversal — None. *Page 657